opln10am.@-l&2
                           Bet tear of a ooad&tlc la examlnlsg
                               trlA16,laLlaetonr OOUntr.
         Your requert?or our oplnfon of the quertlon~
a I8r t
      h wtln.lt8ted& u b eenr eWlTus b ya lladep a r tment.
              Tourletterndn       lnpcwta6rouwsc
               Zlaeiltow Countyharapopulat1on or
    ~9~~&7ao$tpltgtt the 1930,PubtllBIMUL
                           9 rottsren eaati.nLlme&one
    cushy at td s 936 preedetttm alect%on.
               "I dtslrt   pur advise on tbt iollwiog
    qorrlrtlonst

        *1. To what fees irra cronrta~lc
                                       of this
    aountyentitled for aenloecrrenderedin wtt-
    Btd.on rlth aa e%ttnlnnittg*irilf
               "2. What barge should a aowtible of
    l&i6 uountyrake for mIleage fcareledin
    extautitlg     a warrant d 8.MtetVitJlltttile8Ounty
    in conatatlotl     rith 8n exeminstlg
                                        trmt
         "3. What obarge @hould8 eon&able of
    thlr,countymske for mile-e traveledlo goiag
    after and toartylq5to thl6 oountyfor hi6
    txanattitqj
              trial rpriBonebarre6tedlnIllOther
    OOUtltiJT"

              &%1ale1020,code      oi.mnlml   nWeduFe,nadr
Both 2. L. @elm, wga 0


in pact u Sollwat
            l
          .... llhvriiraand ronstabler men1
    proeeaa 8d 8ttettdlsg rrp exunltt$t@oollrt
                                             7 a
    tale   uamltnt~oa          of amy f*louy out,           abll be
    ltttltItdto au& rtea aa art fixed by law sor
    llmllar atdsta  Ia mIadtmtaaar ttata In
                court    -to be paid           the Btate,     Dot to
    23          lour aad no,100               .oo)Dollar8 In
    Ottt@888,8Ui~~t8&U8~~~8dllsC88~          3 J
                     to the plaoe of unat    aad
                     plaotteror prlaotttra 40
                    in &tlolea 1029 and 1030,
                    rrowdw, aa the ireta my
    he,htttaomllaagevhatwer ahll be id for
    Uproniog OF8ttrOh~Witne88e8     %a tc *QMfg
    mhtreaut Iapencllmg. rmrI4edooahtrlrr
    c toatttbltaball reeelre fmm t&e State an7
    addItIotnlmileage?or 81~ aubaeqaettt arreat
    of8dt.teadatltIttthtaamtaaae,wlnatty
    Oth8P~USt iD8n @USlittilrg
                           SOWt W ia UQf
    dS.atriataowt baaed upam Uu me ahargt ‘0~
    apw the .aam arulttalut, or grwirrgout of
                     trrtmaaotlott
    the same arlmltttl           uhttherthe.
    unatirudc*ifhnrithou~8r~t,Or
    befm    or after IadIohtnt ml                       in a0 went
    Jull hebe all~~ttodupb~tehlaia~for
    8llwe Sor mlchg mreata, with or rlthout
    wrratlt,w when,Go or more mmaata of rrnat
    or eaplutam   aermd or aould hue bteiraem-
    edomthtaamtdefeDduttoa&rpottedrq*

                         me r-8         mtatlontd   b     thI8 Artlole

                               tht ohuge rild
    itt th tXE&tti~ @OUl't8l3dUpoD8iI)it4SdS@d
    8acount,       mom       t0 bJ the      affloerr      alairiag
    au& ieta,rpproted by the Judge of the Dlatri8t
    court* ....
        *only otte r- shalt he 8Uwed to q
    officermuttIowl hmln ior aeavlaeartadtrta
    Inmu8mlnlttgtrlal,fhoughmore~se
    defendant18 O&ted in tht ~~18fttt, 0~8.
    ltvtrtntt la Ld ‘t When defendant8are gwo-
    oetdedagrl.aat atp~lrttly, rho awld ham btta
Rim. L. L. aeren, mge 3




     so joined. Ro mrt utaa oat fee ahallbe
     8llwed to atg o??Iaervhtre wre tbaa one
     urn        la Slled          8gainatthe        same   dtfettdattt
                                                                   ror
     o??enaeagrawlagouto?the same arlmlual
     8ot W tZ’WM&iOn.  mc 8WOUDt Of the ~m?fioW
     8ul      tb 8pmws.l Or the Dlatrlat 3-e uat
     rtrinmtirtl~      ahou Uut the pwvfalonaot this
     &tIalehavebeenvaplIedvIthrb
                Smrew8amreUwtUwtethoua8ad(3OO0)
votereast8t tbo &at      pxwuUng preald8Mal l       ieetlon
in.Llmeatotie    Cam t &wever,   YiLd oountybad I popula-
tloao? leas m 9 w          thousandIvhabltanta88 show
   fhe preeedl~ PederalCtttaua. thcntort,         Article
      Coba?*iriaal?roeedure,myuWmg?eeadthe
ahed?? av ronatable,.voulU     be a 'llcabltto Lheatone
       so ?a~ 88 It n&tea to.tre vonatable~acampensa-
    9 or mIl6agt    twteled 2x1golag to the place    of
arrestaoh           eottttyIttg    the   prisoner      en- ppIaonm   to   jsll.

                Article1030, Co& d DlmU@                       Rwe&we,       zeaU8
in part u           roiiwat

          .In uch aolulty vhere thm hut   bean
     east 8t the prteedlrrgprealdeotlmleltetlun
     ltaa than 3,000 totem, fhe ahed?? oz eoaata-
     ble aball ncrelvt@w ?ellwIng fees v&a the
     dxkrge la 8 feloqt
          "1. h r utva utlttglaoh wuawttt o iarrest
    or oapf8as  or for mtkksngameat rithout wrrattt,
    uhttl&lt2mrtttdbyl6w,tbeaUao?oDtdolxP
    8nd #Ir aeata
               e    fo rlaoh alle'actually tmrel ti
    ia going to the plme of mat,      aad rw conmy-
    lag the prlawtr or *Iaottera to 3811, mlle8ge,
    88 pswidtd r0c ittauMivfaI6n 4 ahail bt anw-
   .ed~ ~idcd,tbrtiaeaurtIeathatbort8popS-
    tlon a? leas than forty thouaaadlnbabltauta,   88
     ahova by tbt prewdfag Federal C6nau8,the rollw-
     fttg?wS &all 8pplrt FOP eqCUthg     Uoh   Wm~~nt
    .o?rrnataeapiaa,o?ormaklngarreatvItbout
    varrwt,    when 8uthoM.sed by lw, three dollera
    rmlf&fteen    eentaforeachmilc a&tuallyuad
       neueaaarIl txwwled Iagollrgtoplwe or
       uveat, att5for oonvtylng prlaonera to 80,
       8Iltwt  as provided for in aubdlvlaloni
       &e.llbe8llwed;8ndaatdollerah8ll       be
       8llWed,?o~the8ppFo~'8iid8bood.
            "...a

            *I; Porremovlllg8~18~~,    fO?emh
       rile going mad ecalng,lnaludl4wlplsrda
                                            8ad



       8t the 861~ time in addition to the forego-
       Lag, he Bill O& be'8llwed ten uttt8 8
       milt for *aoh uldltloml prIaoner.n
             fthaabteathtdtpartmtntalrullmgo?thtComp-
troller~aofflot that Artlolt1030, Code o? *lmlnal boot-
dure,.8pplita       tit ell counties regardless of the rote8 e8at
8t'tbeprtctdlng presidentialtltctlon
                                   rhea au& aountlta
hB*i 8,~8tiOD     0r leae than ?orty thQUa8nd luhabltnnta
am shown by the precedingi%dtral Ctn8ua.
          Artlelt1065,Gode or cdmitul ?lwedure,pro-
              Stem for oertaln atrvloeaptrfonntd bp the
+ldea dtSl.ttltt



l
p eo ifita lly&mS?uxl
               p r o *ides      b a tth e
            'Artlalt~020      codto?*lnlnalP?ooedllre       Iupm,
                      aonsttbit
                              atming
                                uamlnlug oourt lo the utmittatlon
                                bc.eotltled to au& Stemaa fixed
                                  InmladeaeanoreaaealnoountJ

         Irtrlw o?the?oregolng lfia tuttayou8rere-
apeot?Uly SdVIStd that it I6 tht OplnlOn 0) thl8 dcparG
mmtfbat8llIkPrs    o?etiSk,?or ae~IaMmadtredby8
aon6tableo?LlmeStone Cohnty ln oonnta.&IonrlthexamlnIag
tM8lueeptobsrgta?or            mileagefR*eled ingoing to t&e
phtt    d   8rrtet    8nd aonvtying the prlaontr   tr prlaontra
to jail, the tern18o? Artlalt 1065, Code o? Criminal&oee-
dure will 8pply, providedau&, Offioer~a  &a   t for these
partlaulu. Itemsof titrvloedoes not emed       ,OO la say
one oaae*
             You m      turtheradvlaedthat in additloa to the
rbore aentloned fees vhen 4m 8meat        is made ln the aounty